DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response of 4/5/21 are entered.
Claims 1, 3, 15, 22, 30, 104, 105, 107, 112, 114, 115, and 118 are amended.
	Claims 1, 3, 15, 22, 23, 29, 30, 39, 40, 46, 47, and 101-118 are currently pending and considered herein.

Specification
In light of the amendment to the specification, the objection to the same is withdrawn.

Certified Copy of Foreign Priority Documents
	It is noted that copies of the foreign priority documents have now been received from the International Bureau.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


While the non-repeated rejections are withdrawn, Claims 1, 3, 15, 22, 23, 29, 30, 39, 40, 46, 47, and 101-118 are/remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claim 1 is newly rejected for the recitation “contacting the population of cells with a volume of aqueous solution thereby delivering the payload across the plasma membrane”.  It is not clear how mere contacting is defined as delivering across the plasma membrane.  Applicant is recommended to recite “contacting the population of cells with a volume of aqueous solution, whereby the payload subsequently is delivered across the plasma membrane of the cell” in order to make clear that contacting is not delivering, but a subsequent occurrence that occurs due to the contacting. 
	Claim 3 recites “the volume” in Claim 1, as amended.  However, there exist several volumes, including the specifically listed volume of aqueous solution containing the payload and an alcohol, the volume of the population of cells to which the aqueous solution is applied, and the volume of the cell solution, upon addition of the aqueous solution containing the payload and an alcohol.  Thus it is not clear what is being claimed.
	Claim 15 recites “a cell-occupied area,” three times. The cells, however, as seen in Claim 1, do not occupy a surface, as they are non-adherent.  Thus, the area the cells occupy is not defined.  Such is not clear for its meaning, without more information.  Alternatively, because the cells are in solution, the area may be defined by any wall of the container it is in, and not related to any form of confluency measurement, as discussed in paragraph 17 of the specification.  Moreover, because it is “a cell-occupied area”, does it even need to be a full wall of the container it is in, or something else?  Further, due to the amended language of delivery to a cell-occupied area, it is not clear if the cells must be present on the surface of the vessel, and thus, adherent, for delivery, or how it is delivered to the “cell-occupied area”. 
	Claim 46 recites that the population of cells are substantially confluent, with greater than 75% confluence.  However, such refers the dish coverage of adherent cells on a plate, and here, Applicant’s claims are specifically to non-adherent cells.  Thus, the claim is not clear for its metes and bounds, and not considered further.  Further, in light of the argument, if one were to argue that the cells should be spun down, as in paragraph 17 of the specification, the claim language does not require any spinning down of the cells.  Still further, if it did, it would simply depend on the size of the surface the cells were spun down onto.  For example, if they were filtered onto a square meter, the confluency of non-adherent cells would be much less than if the area were only a square centimeter.

	Claim 107 recites “the spray comprises a colloidal comprising a diameter …”.  It is not clear what is meant by “a colloidal”.  Is Applicant claiming a colloid, with particles of the claimed diameter?  
	Claim 107 recites “the spray comprises a sub-particle comprising a diameter …”.  It is not clear what is meant by a sub-particle.  Does this mean any particle with a measurement as large as or larger than the claimed diameter, as a portion of it has such diameter?
Claim 112 is newly rejected for the recitation “contacting the population of cells with a volume of aqueous solution thereby delivering the payload across the plasma membrane”.  It is not clear how mere contacting is defined as delivering across the plasma membrane.  Applicant is recommended to recite “contacting the population of cells with a volume of aqueous solution, whereby the payload subsequently is delivered across the plasma membrane of the cell” in order to make clear that contacting is not delivering, but a subsequent occurrence that occurs due to the contacting. 
Claim 115 is newly rejected for the recitation “contacting the population of cells with a volume of aqueous solution thereby delivering the payload across the plasma membrane”.  It is not clear how mere contacting is defined as delivering across the plasma membrane.  Applicant is recommended to recite “contacting the population of cells with a volume of aqueous solution, whereby the payload subsequently is delivered across the plasma membrane of the cell” in order to make clear that contacting is not delivering, but a subsequent occurrence that occurs due to the contacting. 
The dependent claims are/also rejected for depending from a rejected base claim(s).
Response to Argument – clarity
Applicant’s argument of 4/5/21 has been considered but is not found persuasive, on several of the bases, addressed below.
Applicant argues that the amendments of Claim 1 and Claim 3 overcome the antecedent basis of “the volume”.  
Such is not persuasive, due to the amendment.  As rejected, there exist several bases of volume which may be referred to by such recitations.
Applicant argues that their amendment overcomes the definiteness for Claim 107 (p. 13, paragraph 1).
Such is not persuasive.  As shown in the new rejection, it is not clear what is referred to, due to the amendment.
Applicant cites paragraph 17 of the specification and argues that the definition for non-adherent cells, and confluency, is definite (p. 13, paragraph 2).
Such is not persuasive.  The description in the specification fails to provide for how it is so-confluent, while it is in solution, or, alternatively, the size of any surface or portion thereof, of the container it is in, may be considered, thus, causing distinctions in the confluency measurement.  As such, the term is not clear.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 15, 23, 29, 30, 39, 40, 46, 47, and 101-118 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,612,042. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasoning:
Claim 1: The patent claims delivering a payload across a plasma membrane of cell, by providing a population of cells, and contacting them with a volume of aqueous solution comprising a payload and an alcohol at greater than 5%, where the volume is a function of exposed surface area or a number of cell in the population (e.g., Claim 1).  The cells may be non-adherent, and of the types presently claimed (e.g., Claim 11).
Claim 3: Patent Claim 2 contains the same limitations.
Claim 4: Patent Claim 6 contains the same limitations.
Claim 22: Patent Claim 9 contains the same limitations.
Claim 23: Patent Claim 10 contains anticipating emboidments.
Claim 29: Patent Claim 12 has the same limitations.
Claim 30: Patent Claim 13 has the same embodiments.
Claim 39: Patent Claim 14 has the same embodiments.
Claim 40: Patent Claim 15 has the same embodiments.
Claim 46: Patent Claim 16 has the same embodiments.
Claim 100: Patent Claim 20 has macrophages.
Claim 101: Patent Claim 21 has MSCs.
Claim 102: Patent Claim 22 comprises nucleic acids.
Claim 103: Patent Claim 23 comprises mRNA.
Claim 104: Patent Claim 1 is greater than 5% alcohol in the solution.
Claim 105: Patent Claim 10 claims 2-45% ethanol.
Claim 106: Patent Claim 1 is to a spray delivery.
Claim 107: Patent Claim 3 contains the same.
Claim 108: Claim 7 contains the same limitations.
Claim 109-111:  Claims 7-8 contains anticipating embodiments. 
Claim 112: As noted above, Claim 1 is to the same, except the cells are adherent, and chosen from another group.  However, Claim 11 teaches the same embodiments of adherent cells.
Claim 113: Patent Claim 7 contains anticipating embodiments.
Claim 114: Patent Claim 9 teaches the same.
Claim 115: As shown above, most of the limitations are already taught in Claims 1 and 11, while the aspect of the second buffer/medium is taught in Patent Claim 7.
Claim 116: Patent Claim 11 teaches the same adherent cells.
Claim 117: Patent Claim 11 teaches the same non-adherent cells.
Claim 118: Patent Claim 9 teaches the same ethanol concentration.
Thus, in light of the patent, the Artisan would have found the invention obvious.  The Artisan would do so, and expect success, as it is claimed.

Claims 1, 3, 15, 23, 29, 30, 39, 40, 46, 47, and 101-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52, 100-117 of copending Application No. 16/841,236 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasoning:
Claim 1: the reference claims delivering a payload by providing a population of cells, and spraying them with an aqueous solution of at least 3% and the volume is a function of the same variables.  Claims 27 and 28 of the reference are to the same cell types.
Claim 3: reference Claims 3-6 and 9-11 contain anticipating embodiments.
Claim 15: reference Claims 15-16 contain anticipating embodiments.
Claim 22: reference Claim 22 contains anticipating embodiments.
Claim 23: reference Claim 23 contains anticipating embodiments.
Claims 29-30: reference Claims 29-38 contain anticipating embodiments.
Claims 39-40: reference Claims 39-45 contain anticipating embodiments.
Claim 46: reference Claim 46 provides anticipating embodiments.
Claim 47: reference Claim 47 provides anticipating embodiments.
Claim 101: reference Claim 26 contains mesenchymal stem cells.
Claim 102: reference Claim 29 is drawn to nucleic acids.
Claim 103: reference Claim 100 is drawn to mRNA.
Claim 104: reference claim 48 teaches compositions with greater than 5% alcohol.
Claim 105: ethanol at those concentrations is taught in reference claim 115.
Claim 106: a spray is claimed in Claim 1.
Claim 107: reference claim 7 teaches the same.
Claim 108-111: the same is claimed in reference claims 17-18.
Claim 112: in addition to the teachings for Claim 1, above, the reference claims adherent cells of the same type in Claims 25-26.
Claim 113: reference claim 17 teaches the same.
Claim 114: reference claim 22 teaches the same.
Claim 115: in addition to the teachings against claim 1 above, the reference claims the same time and second volume in, e.g., claim 17.
Claim 116-117: the same is taught in reference claims 25-28.
Claim 118: reference claim 22 is drawn to the same.
Thus, in light of the reference Application, it would have been obvious to make the same.  The Artisan would have done so, and expected success, as the other Application claims it.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 29, 30, 39, 102, 104-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/000174 A2 to Touitou and Papapetrou, et al. (2005) “Genetic modification of hematopoietic stem cells with nonviral systems: past progress and future prospects”, 12: S118-S130.
Touitou teaches delivery of compositions to cells, with alcohol lipid compositions, for a variety of uses.  The compositions use phospholipid(s), an alcohol like ethanol, water and at least one active molecule.  E.g., ABSTRACT.  The ethanol may be present in, e.g., 10-50% (p. 4, lines 18-19).  Experiments showed that penetration of agents for delivery could be had at a maximal level in as little as 10 minutes (e.g., p. 12).  The same compositions may be delivered to the cells in the form of a spray (e.g., p. 6).
However, Touitou did not teach to deliver the payload to a non-adherent cell as in Claim 1.
On the other hand, it was known to transfect these types of cells at the time of invention, with nucleic acids.  For example, Papapetrou teaches the development of non-viral gene delivery systems for HSCs, which include chemical delivery methods (p. S120).
Thus, at the time of invention it would have obvious to modify Touitou to transfect HSCs.  The Artisan would do so to deliver the genetic modifications to the HSCs, as is taught by Papapetrou, and would expect success, as the components are utilized for art recognized purpose.

Claim 22: Touitou teaches 10% as one point (e.g., p. 4, lines 18-19).
Claim 29-30, 39: Toutiou teaches use of small fluorescent molecules for detection (e.g., Examples).
Claim 107: the compositions may contain the gene, and the DNA being larger than 10 angstroms, meets the claim.
Response to Argument – 103, Touitou and Papapetrou
Applicant’s argument of 4/5/21 has been considered but is not found persuasive.
Applicant argues that the solutions of Touitou are not aqueous solutions, as water is not a solvent, and Touitou’s compositions are not soluble in water (p. 15).
Such is not persuasive.  The water, being present, it is hard to argue it is not a solvent in the water.  
Applicant argues that Touitou’s vesicles are not soluble in water (Id.).
Such is not persuasive.  Water is present, and may be consider “aqueous”.  Thus, the solubility in water of the vesicles is not relevant.
Applicant argues that Papapetrou teaches cationic lipids, which are also non-soluble in water, and thus, it also argues against the claims (pp. 15-16).
Such is not persuasive.  Papapetrou is not utilized for the cationic lipids, it is utilized for the motivation to transfect the HSCs.  Moreover, such does not alter the use of the compositions of Touitou for the same transfections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633